Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 1 of 10 PageID: 28




 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY

  SECURITIES AND EXCHANGE
  COMMISSION,

                               Plaintiff,
                                                                   21 Civ. 01180 (WJM)
                 -against

  IVAN RAMOS,

                               Defendant.




                      JUDGMENT AS TO DEFENDANT IVAN RAMOS

        The Securities and Exchange Commission having filed a Complaint and Defendant Ivan

 Ramos (“Defendant”) having entered a general appearance; consented to the Court’s jurisdiction

 over Defendant and the subject matter of this action; consented to entry of this Judgment; waived

 findings of fact and conclusions of law; and waived any right to appeal from this Judgment:



        IT IS HEREBY ORDERED. ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating, directly or indirectly’. Section 10(b) of the

 Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C.      §   78j(b)] and Rctle lOb-5

 promulgated thereunder [17 C.F.R.    § 240.lOb-5], by using any means or instrumentality of
 interstate commerce, or of the mails, or of any facility of any national securities exchange. in

 connection with the pcirchase or sale of any security:

        (a)     to employ any device, scheme. or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 2 of 10 PageID: 29




        (c)     to engage in any act, practice, or course of business which operates or would

                operate as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that. as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers.

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                    II.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

 permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

 (the Securities Act”) [15 U.S.C.   §   77q(a)J in the offer or sale of any security by the use of any

 means or instruments of transportation or communication in interstate commerce or by use of the

 mails, directly or indirectly:

         (a)     to employ any device. scheme. or artifice to defraud;

         (b)     to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material fact necessary in order to make the statements

                 made, in light of the circumstances under which they were made, not misleading;

                 or

         (c)     to engage in any transaction. practice. or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2). the foregoing paragraph also binds the following who

 receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

 agents, servants, employees, and attorneys; and (b) other persons in active concert or
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 3 of 10 PageID: 30




participation with Defendant or with anyone described in (a).

                                                  Ill.

          IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that upon motion of the

Commission, the Court shall determine whether it is appropriate to order disgorgement of ill-

gotten gains and/or a civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C.

 §   77t(d)1 and Section 21(d)(3) of the Exchange Act [15 U.S.C.   § 78u(d)(3)]   and. ifso, the

amocint(s) of the disgorgement and/or civil penalty. If disgorgement is ordered, Defendant shall

 pay prejudgment interest thereon, calccilated from August 1,2017, based on the rate of interest

 cised by the Internal Revenue Service for the underpayment of federal income tax as set forth in

 26 U.S.C.   §   662 1(a)(2). In connection with the Commission’s motion for disgorgernent and/or

 civil penalties, and at any hearing held on such a motion: (a) Defendant will be precltided from

 arguing that he did not violate the federal securities laws as alleged in the Complaint: (b)

 Defendant may not challenge the validity of the Consent or this Judgment; (c) solely for the

 purposes of such motion, the allegations of the Complaint shall be accepted as and deemed trcie

 by the Court; and (d) the Court may determine the issues raised in the motion on the basis of

 affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

 documentary evidence, without regard to the standards for summary judgment contained in Rule

 56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for

 disgorgement and/or civil penalties, the parties may take discovery, including discovery from

 appropriate non-parties.

                                                   IV.

          IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that the Consent is

 incorporated herein with the same force and effect as if fully set forth herein, and that Defendant

 shall comply with all of the undertakings and agreements set forth therein.

                                                    2
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 4 of 10 PageID: 31




                                                  V.

          IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Judgment or any other judgment. order. consent order, decree or settlement agreement entered in

connection with this proceeding, is a debt for the violation by Defendant of the federal securities

 laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the

 Bankruptcy Code, 11 U.S.C. §523(a)(l9).

                                                 VI.

          IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.


                                                 VII.

          There being nojclst reason for delay. pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure. the Clerk is ordered to enter this Judgment forthwith and   without   further notice.


 Dated:


                                                UNITED STATES                     JUDGE




                                                   4
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 5 of 10 PageID: 32




   UNITED STATES DISTRICT COURT
   DISTRICT OF NEW JERSEY

    SECURITIES ANI) EXCHANGE
    COMMISSION,

                                   Plain tiff.
                                                                     2OCi’.          (    )
                    a,ainst
                                                                    21 Civ. 01180 (WJM)
    IVAN RAMOS,

                                   Defend ant.



                            CONSENT Of DEFENDANT IVAN RAMOS

             1.    Defendant Ivan Rarnos (‘Defendant’) waives service ola summons and the

   complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

   Defendant and over the subject matter of this action.

             2.    Defendant has entered into a written agreement to plead guilty to criminal conduct

   relating to certain matters alleged in the complaint in this action. Specifically, in United States
                             (CC%DN Detbndant has agreed to plead guilty to violations of
   Rcimos,   Case 021-CR-83_

   Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C.       §   78j(b)]

   and Rule lOb-S [17 C.F.R.   §   240.lUb-5]. This Consent shall remain in fuji force and effect

   regardless of the existence or outcome of any further proceedings in United States v Rarnos.

             3.    Defendant hereby consents to the entry of the Judgment in the form attached

   hereto (the “Judgment”) and incorporated by reference herein, which, among other things,

   permanently restrains and enjoins Defendant from violations of Section 17(a) of the Securities

   Act of 1933 (the Securitics Act’) and Section 1 0(l.) of the Exchange Act and Rule lob-S

   thereunder.

             4.    Detëndant agrees that. upon motion of the Commission, the Court shall determine
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 6 of 10 PageID: 33




  whether it is appropriate to order disgorgement ofillgotten gains and/or a civil penalty pursuant

  to Section 20(d) oithe Securities Act [15 L’.S.C.        77t(d)] and Section 2l(U)(3) of the Exchange

  Act [15 U.S.C.      §   78u(d))] and, if so, the amount(s) of the disgorgement and/or civil penalty.

  The Defendant further understands that ifdisgorgement is ordered, Defendant shall pay

   prejudgment interest thereon, calculated from August 1,2017. based on the rate of’ interest used

  by the Internal Revenue Service for the underpayment of federal income tax as set forth in 26

  U.S.C.        662] (a)(2). Detèndant further agrees that in connection with the Commission’s motion

   for disgorgement and/or civil penalties, and at any hearing held on such a motion: (a) Defendant

  will be precluded h-orn arguing that he did not violate the federal securities laws as alleged in the

   Complaint; (h) Defendant may not challenge the validity of this Consent or the Judgment: (c)

   solely for the purposes of such motion, the allegations of the Complaint shall be accepted as and

   deemed true by the Court; and (d) the Court may determine the issues raised in the motion onthe

   basis ofaffidavits, declarations, excerpts ofsworn deposition or investigative testimon’. and

  documentai-v evidence, without regard to the standards for summary judgment contained in Rule

   56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for

   disgorgement and/or civil penalties, the parties may take discovery. including discovery from

  appropriate non-parties.

           5.        Defundant waives the entry of findings of fact and conclusions of law pursuant to

   Rule 52 of the Federal Rules of Civil Procedcite.

           6.        Defendant waives the right, if any, to a jury trial and to appeal from the entry of

   the Final Judgment.

           7.        Defendant enters into this Consent voluntaril and represents that no threats,

   offers. promises. or inducements of any kind have been made by the Commission or any
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 7 of 10 PageID: 34




   member, officer, employee, agent, or representative ofthe Commission to induce Defendant to

   enter into this Consent.

          8.      Defrndant agrees that this Consent shall be incorporated into the Judgment with

  the same force and effect as if fully set forth therein.

          9.      Defendant will not oppose the enforcement of the Judgment on the ground, if any

  exists, that it thils to comply with Rule 65(d) ofthe Federal Rules ofCivil Procedure, and hereby

  waives any objection based thereon.

          10.     Defendant waives service ofthe Judgment and agrees that entry of the Judgment

   by the Court and filing with the Cleric of the Court will constitute notice to Defendant of its terms

   and conditions. Defendant further agrees to provide counsel for the Commission, within thirty

  days after the Judgment is filed with the Clerk of the Court, with an affidavit or declaration

   stating that Defendant has received and read a copy ofthe Judgment.

           II.    Consistent with 17 C.FS.. 202.5(t), this Consent resolves only the claims asserted

  against Defendant in this civil proceeding. Defendant acknowledges that no promise or

  representation has been made by the Commission or any member, officer, employee, agent, or

  representative of the Commission with regard to any criminal liability that may have arisen or

  may arise from the flicts underlying this action or immunity from any such criminal liability.

   Defendant waives any claim ofDouble Jeopardy based upon the settlement ofthis proceeding,

   including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

  that the Court’s entry of a permanent injunction may have collateral consequences under federal

  or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

  other regulatory organizations. Such collateral consequences include, but are not limited to, a

  statutory disqualification with respect to membership or participation in, or association with a



                                                     3
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 8 of 10 PageID: 35




  member of. a self—regulator\ organization. This stattitory disqualification has consequences that

  are separate from any sanction imposed in an administrative proceeding. In addition, in any

  disciplinary proceeding hefrue the Commission based on the entr ofthe injunction in this

  action.   Defendant understands that he shall not be permitted to contest the factual allegations of

  the complaint in this action.

            12.    Defendant understands and agrees to comply with the terms of 17 C.F.R.

   § 202.5(e), which provides h part that it is the Commission’s policy “not to permit a defendant

  or respondent to consent to ajzidgment or order that imposes a sanction while denying the

  allegations in the complaint or order for proceedings,” As part o fDefendant’s agreement to

  comply with the terms of Section 202.5(e). Defendant acknowledges the guilty plea for related

  conduct described in paragraph 2 above. and: (il sil1 not take an action or make or permit to be

  made any public statement denying, directly or indirectly, an’ allegation        ni   the complaint or

  creating the impression that the complaint is v ithout factual basis:   (ii)   vi11 not make or peniiit   to


  be made an\ public statement to the etieci that Defendant does not admit the allegations ofthe

  complaint, or that this Consent contains no admission ofthe allegations’, (iii) upon the filing of

  this Consent, Defendant hereby withdraws an papers filed in this action to the extent that they

  den any allegation in the complaint: and (iv) stipulates fur p’po’         0   1 exceptions to discharge

   set forth in Section 523 ofthe Bankruptcy Code. 11 USC’. §523. that the allegations in the

  complaint are true, and Further, that an\ debt for disgorgement. prejudgment interest, civil

  penalty or other amounts due by Defendant tinder the Judgment or any other judgment. order.

  consent order, decree or settlement agreement entered in connection with this proceeding, is a

  debt or the violation by Defendant ofthe federal securities laws or any regulation or artier

   issued under such laws. as set ibllh in Sectioti 5%3ta)(19) o ft[ie Bankruptcy Code. II U.S.C.
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 9 of 10 PageID: 36




   §523(a)(19). IfDefendant breaches this agreement the Commission may petition the Cowtto

   vacate the Judgment aid restore this action to its active docket. Nothing in this pamgmph affects

   Defendant’s: (I) testimonial obligations: or (ii) right to take legal or factual positions is litigation

   or other legal proceedings is which the Commission is not a party.

           13.     Defendant hereby waives any rights under the Equal Access to Justice Act die

   Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of by to

   seek from the United States, or any agency. or any official ofthe United States acting is his or

   her official capacity, directly or indirectly, reimbursement ofaftorney’s fees or other fees,

   expenses. or costs expended by Defendant to defend against this action. For these purposes,

   Defendant agrees that Defendant is not the prevailing party is this action since the parties have

   reached a good faith settlement

           14      In connection with this action and any relatedjudicial or administrative

   proceeding or investigation commenced by the Commission or to which the Commission is a

   party, Defendant (i) agrees to appear and be interviewed by Commission staffat such times and

   places s the staffrequests upon reasonable notice: (ii) will accept service by mail or thcsimile

   transmission ofnotices or subpoenas issued by the Commission for documents or testimony at

   depositions. hearings, or trials, or in connection with any related investigation by Commission

   staffi (iii) appoints Defendants undersigned attorney s agent to receive service ofsuch notices

   and subpoenas; (iv) with iespect to such notices and subpoena waives the territorial limits on

   service contained is Rule 45 ofthe Federal Rules ofCivil Procedure and any applicable local

   rules, provided that the paily requesting the testimony reimburses Defendanrs travel, lodging, and

   subsistence expenses at the then-prevailing US. Government per diem ra ad Lv) consents to

   personal jurisdiction over Defendant is any United States District (Sill for purposes of



                                                      5                                      .
Case 2:21-cv-01180-WJM-MF Document 5 Filed 02/09/21 Page 10 of 10 PageID: 37




   enforcing any such subpoena.

            15.         Defendant agrees to waive all objections, including hut not limited to,

   constitutionaL timeliness, and procedural objections. to the administrative proceeding that will be

   instituted when the judgment is entered.

            16.         Defendant agrees that the Commission may present the Judgment to the Court for

   signature and entry without further notice.

            1 7.        Defendant agrees that this Court shall retain jurisdiction over this matter for the

   purpose of enforcing the terms of the Judgment.

                                                                     /                   cJ


                   /2   /   t   /                                    /
   Dated:
                                                           Ivan Ramos            /

            On                2Q                                    a person known to me,     ,



   pet sonal1’ tppeard bfoic mc arid ackno\ lcde.Ld cxecutIng the tureing Consent
                                                                         /
                                                           tPtthl
                                                   —




                                                  j&V
                                                           //
                                                                                 1
                                                                                                                I
                                                       /                                     fJ             /
                                                                             -       /              f7
                                                  /          /   V
                                                                         /               /   tç’   /f   —
                                                                                                            t
                                                             L.’




                                                             6
